Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1 and 14 are the independent claims under consideration in this Office Action.  
	Claims 2-13 and 15-19 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          

          Claims 1-5 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Rossler (AT 005283 U2).
          Rossler teaches a needle threading aid.  The threading aid comprises a graspable body 1 having an elongated shape and accommodating a flexible diamond shaped wire useful for passing through an eye of a needle and aiding in the threading of such needle.  The body includes at least two ends where one end 38 (figure 7, for example) includes an aperture 15 (figure 7) and a horizontally disposed threading ledge 30.  A plurality of nose shaped ridges 32 are provided for defining a depression (between the ridges) and defining an upper grasping area or depression.  These ridges are useful for providing a detachable coupling of the threader 4.  The threader includes a diamond shaped threading loop of wire 5 including a tip end and an opposite return bend.  On the opposite surface to the upper grasping depression is provided a lower grasping depression 36.  The depressions are useful for grasping the device.  In use, a needle eye is presented to the tip of the wire threader and is moved to the return bend.  With the needle in this position, a thread is passed through the large diamond shaped portion of the wire and the aperture.  The needle is “pulled” from the wire and the eye is threaded by a portion of the thread.  After removal from the tip end of the wire, a free end of the thread is pulled and the needle thread remains at the ready in the eye of the needle.   
ALLOWABLE SUBJECT MATTER
          Claims 14-19 are allowable over the art of record.	
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rossler ‘503, Dritz, Prock, Hawks and Carlson illustrate needle threaders including bodies, apertures, ledges, ridges and collapsible wire loops.  Schneider illustrates a needle threader including a threading handle and collapsible wire.  
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732